Opinion by
Oliver, P. J.
When the case was called for trial plaintiff’s counsel produced two bottles which were ¿harked for identification but were not received in evidence due to the fact that the witnesses were unable to state definitely that they were taken from the importation in question or to identify them as exactly like the imported bottles. At the adjourned hearing, plaintiff’s counsel introduced no further testimony as to the admissibility of the exhibits for identification, but formally offered them in evidence, stating that he was unable to obtain samples from the importation in question. The court was of the opinion that these bottles were not admissible as exhibits. On the record it was held that plaintiff had not met the burden which rested upon it of proving that the action of the collector was wrong and that its claim was right. The protest was therefore overruled.